 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   EDWARD COLLEY,                         )      NO. CV 19-1988-FMO (AGR)
                                            )
12                        Plaintiff,        )
                                            )      ORDER ACCEPTING FINDINGS AND
13       v.                                 )      RECOMMENDATIONS OF UNITED
                                            )      STATES MAGISTRATE JUDGE
14   MICHAEL VIERRA, et al.                 )
                                            )
15                        Defendants.       )
                                            )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
18   file, the Report and Recommendation of the United States Magistrate Judge
19   (“Report”), Plaintiff’s Objections and Defendants’ Reply to Plaintiff’s Objections.
20   Further, the Court has engaged in a de novo review of those portions of the Report to
21   which Plaintiff has objected.
22            The Report recommended that Defendants’ motion to dismiss the complaint for
23   insufficient service of process be granted and that Plaintiff be granted 30 days to
24   serve Defendants. Plaintiff acknowledges that he attempted service on March 19,
25   2019. Defendants’ motion was directed at the March 19, 2019 attempt. In his
26   objections, however, Plaintiff states that Defendants were personally served on May
27   1, 2019, after Defendants filed their motion. In their response, Defendants do not
28   dispute personal service on May 1, 2019. Accordingly, the issue of service of
 1   process is now moot.
 2          The Court accepts the findings and recommendation of the Magistrate Judge
 3   and quashes service of process on March 19, 2019. The court does not quash
 4   service of process on May 1, 2019.
 5          The parties advise the court that Plaintiff filed a state court action in Los
 6   Angeles County Superior Court entitled Edward Colley v. William S. Hart Union High
 7   Sch. Dist. and Michael Vierra, Case No. 19CHCV00229. (Exh. 2 to Defendants’
 8   Reply to Obj.) On August 27, 2019, the Superior Court granted Defendants’ anti-
 9   SLAPP motion. (Exh. 3.) Plaintiff states that he intended to appeal. (Obj. at 5.)
10   Defendants argue that Plaintiff’s notice of appeal in February 2020 was untimely and,
11   therefore, the Superior Court’s ruling is now final. (Reply at 3.)
12          Defendants request that the court either rule on the pending alternative motion
13   to dismiss the complaint under Rule 12(b)(6) or else permit Defendants to file a
14   “renewed” motion to dismiss based on the preclusive effect of the state court’s ruling.
15   Plaintiff acknowledges that “[s]ome of the issues of law and fact relevant to both my
16   state and federal actions may eventually be conclusively decided by the state courts.”
17   (Obj. at 6.)
18          The Court disfavors piecemeal motions to dismiss a complaint. The Court
19   therefore grants Defendants’ request to file an amended motion to dismiss the
20   complaint that contains all of the grounds for dismissal, both old and new.
21   Defendants’ request that the Court stay the action on its own motion until Plaintiff’s
22   appeal in state court is dismissed is denied without prejudice to Defendants’ ability to
23   file a motion for a stay if appropriate.
24          IT IS ORDERED that Defendants’ motion to dismiss the complaint for
25   insufficient service of process is DENIED AS MOOT.
26          IT IS FURTHER ORDERED that Defendants’ alternative motion to dismiss
27   and/or strike the complaint under Rule 12(b)(6) and 12(f) is DEEMED WITHDRAWN
28   and Defendants are granted an extension of time to file an amended motion to

                                                  2
 1   dismiss and/or strike the complaint within 21 days after the entry of this order.
 2         IT IS FURTHER ORDERED that Defendants’ request that the Court stay the
 3   action on its own motion is DENIED without prejudice to any party’s ability to file a
 4   motion for a stay.
 5         The case is referred back to the Magistrate Judge for further proceedings.
 6
 7   DATED: March 12, 2020                                      /s/
                                                      FERNANDO M. OLGUIN
 8                                                   United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
